Case 1:17-cv-06128-LTS Document 28 Filed 06/14/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wonX

UNITED STATES OF AMERICA ex rei.
EDGARDO RIOS, STATE OF NEW YORK ex
rel, EDGARDO RIOS, and EDGARDO RIOS,
individually,

Plaintiffs,

-V- No. 17-CV-6128 LTS SN

MEDALLIANCE MEDICAL HEALTH
SERVICES, INC.; ENTERPRISE
RADIOLOGY, P.C., d/b/a WASHINGTON
HEIGHTS IMAGING; LINCOLN
DIAGNOSTICS, LLC; SHAHIN
DANESHVAR; SHAHRIAR DANESHVAR;
DANIEL E. BEYDA, M.D.; and IGOR
SHTEIMAN,

Defendants.

 

 

 

X
SEALED ORDER OF DISMISSAL

The Court has received and reviewed Plaintiff-Relator Edgardo Rios’s Notice of
Dismissal dated and filed under seal on May 17, 2021, seeking dismissal of this action with
prejudice as to Mr. Rios and without prejudice as to Plaintiffs the United States of America and
the State of New York (the “Government Plaintiffs”), as well as letters from each of the
Government Plaintiffs, each dated May 21, 2021, and each providing written consent to the
noticed dismissal of this action. The Court will file each of the Government Plaintiff's letters
dated May 21, 2021, under seal.

With the Government Plaintiffs’ consent, this action is dismissed with prejudice
as to Plaintiff-Relator Edgardo Rios and without prejudice as to Plaintiffs the United States of

America and the State of New York.

EX REL RIOS - SEALED ORD OF DISMISSAL.DOCX VERSION MAY 25, 2021
Case 1:17-cv-06128-LTS Document 28 Filed 06/14/21 Page 2 of 2

Pursuant to Judge Netburn’s Order dated May 13, 2021, absent further application
of the parties and order of the Court, on June 14, 2021, the Court will direct the Clerk of Court
to unseal and publicly docket the following documents: (1) the docket sheet of this action, (2)
Plaintiff-Relator’s Complaint, (3) the Government Plaintiffs’ respective Notices of Decision to
Decline Intervention, each dated May 12, 2021, (4) Plaintiff-Relator’s May 17, 2021, Notice of
Dismissal, (5) the Government Plaintiffs’ respective letters dated May 21, 2021, and (6) this
Order.

The Clerk of Court is respectfully directed to close the case.

SO ORDERED.

Dated: New York, New York
May 25, 2021

/s/ Laura Taylor Swain
LAURA TAYLOR SWAIN
Chief United States District Judge

 

EX REL RIOS - SEALED ORD OF DISMISSAL.DOCX VERSION MAy 25, 2021 2
